Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/4/2022, with respect to the rejection of claim 10 under 35 U.S.C. 101 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 1-9 are allowed as indicated in the Office action dated 1/3/2022.
Regarding claim 10, the prior art fails to disclose or fairly suggest a non-transitory computer readable recording medium on which a vehicle control program is recorded, the vehicle control program causing a computer to function as: a user-candidate-face-image acquiring unit that acquires a user-candidate-face-image from a surrounding image of a vehicle, the user-candidate-face-image being a face image of a user candidate of the vehicle, the user candidate of the vehicle being present in surroundings of the vehicle, the surrounding image of the vehicle being taken by a camera provided in the vehicle; an unregistered-user-getting-on recognizing unit that recognizes that an unregistered user gets on the vehicle, the unregistered user not being registered as a user for the vehicle; an unregistered-user-face-image acquiring unit that acquires an unregistered-user-face-image when the unregistered-user-getting-on recognizing unit recognizes that the unregistered user gets on the vehicle, the unregistered-user-face-image being a face image of the unregistered user; and a vehicle entry control unit that sets the vehicle to a first entry-enabled-state when a matching degree between the user-candidate-face-image and the unregistered-user-face-image is equal to or higher than a first determination level, after the unregistered-user-getting-on recognizing unit recognizes that the unregistered user gets on the vehicle until a predetermined time elapses, the user-candidate-face-image being acquired by the user-candidate-face-image acquiring unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687